OPINION

Per Curiam:

Upon this appeal from judgment of the district court for Clark County, the matter is before us on motion of the respondent to dismiss the appeal upon the ground that it was not taken within the time prescribed by Rule 73(a) NRCP: “30 days from service of written notice of the entry of the judgment appealed from.” It is conceded that notice of appeal was not filed until the 32d day. Appellant contends, however, that the 30th and 31st days, Saturday and Sunday, October 19 and 20, 1957, were nonjudicial days and that the period for filing thus “runs until the end of the next day which is neither a Sunday nor a nonjudicial day.” Rule 6 (a) NRCP.
NRS 1.130 specifies what are nonjudicial days. Saturdays are not included. Appellant contends that since, pursuant to legislative authority to fix the office hours of county officers (NRS 245.040), the county commissioners of Clark County have provided that the office of county clerk need not remain open on Saturdays, Saturdays have become non judicial days in Clark County. This proposition we do not reach, however. The record before us on this motion establishes that on *24Saturday, October 19, 1957, the office of the county clerk of Clark County was open for business.
Appeal dismissed.